By the court.

There is no doubt that this defendant must be considered, in respect to this plaintiff, as a principal. He agreed, in the presence of the plaintiff, to take one half of the money when it should be obtained ; and when it was obtained, one half was delivered to him. The money having been obtained under such an agreement made in the presence of the plaintiff, he has a right to consider both Fitz and Ferrin as principals, however they may have viewed the matter. Fitz having agreed, at the time the plaintiff put his 'name to the note, to take half the money, no arrangement subsequently made between Fitz and Ferrin, could change the right of the plaintiff.

Judgment on the verdict.